Order, entered on August 16, 1960, denying motion to vacate service of process upon defendant-appellant, and order entered on September 2, 1960, denying motion to vacate the warrant of attachment and levy thereon, unanimously affirmed, with $20 costs and disbursements to plaintiff-respondent. In affirming the order entered on August 16, 1960, we construe the service of process as perfecting jurisdiction in rem to the extent of the property of the defendant-appellant levied under the said warrant of attachment, and not to effect general jurisdiction of the defendant-appellant. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.